        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

HOWARD J.,
                                                                 DECISION
                                 Plaintiff,                        and
                    v.                                            ORDER

ANDREW M. SAUL, Commissioner of                                 19-CV-1345F
 Social Security,                                                 (consent)

                           Defendant.
______________________________________

APPEARANCES:              LAW OFFICES OF KENNETH R. HILLER
                          Attorneys for Plaintiff
                          KENNETH R. HILLER, and
                          AMY C. CHAMBERS, of Counsel
                          6000 North Bailey Avenue
                          Suite 1A
                          Amherst, New York 14226

                          JAMES P. KENNEDY, JR.
                          UNITED STATES ATTORNEY
                          Attorney for Defendant
                          Federal Centre
                          138 Delaware Avenue
                          Buffalo, New York 14202
                                        and
                          DENNIS J. CANNING,
                          FRANCIS D. TANKARD, and
                          PAMELA McKIMENS
                          Special Assistant United States Attorneys, of Counsel
                          Social Security Administration
                          Office of General Counsel
                          601 E. 12th Street, Room 965
                          Kansas City, Missouri 64106


                                   JURISDICTION

      On October 14, 2020, the parties to this action consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 20). The matter is presently before
          Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 2 of 15




the court on motions for judgment on the pleadings filed by Plaintiff on June 4, 2020

(Dkt. 12), and by Defendant on September 16, 2020 (Dkt. 18).



                                            BACKGROUND

        Plaintiff Howard J. (“Plaintiff”), brings this action seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s application filed with

the Social Security Administration (“SSA”), on July 10, 2015, for Supplemental Security

Income (“SSI”) under Title XVI of the Act (“disability benefits”). Plaintiff alleges he

became disabled on July 15, 2011, based on depression, anxiety, post-traumatic stress

disorder (“PTSD”), arthritis, neck and back problems, pancreatitis, and a brain tumor.

AR 1 at 17, 201, 219, 252, 256. 2 Plaintiff’s application initially was denied on October 5,

2015, AR at 130-34, and at Plaintiff’s timely request, AR at 137-50, on February 7,

2018, a hearing was held in Buffalo, New York before administrative law judge (“ALJ”)

Paul Greenberg (“the ALJ”). AR at 39-84 (“administrative hearing”). Appearing and

testifying at the administrative hearing were Plaintiff, represented by Kelly Laga-

Sciandra, Esq., and vocational expert William T. Cody (“the VE”).

        On September 19, 2018, the ALJ denied Plaintiff’s claims, AR at 14-38 (“ALJ’s

decision”), and Plaintiff timely filed a request for review of the ALJ’s decision by the

Appeals Council, AR at 197-200. On August 8, 2019, the Appeals Council denied

Plaintiff’s request for review of the ALJ’s decision, AR at 1-6, thereby making the ALJ’s



1 References to “AR” are to the CM/ECF-generated page number of the Administrative Record Defendant

electronically filed on December 23, 2019 (Dkt. 6).
2 On August 21, 2014, Plaintiff filed an application for disability benefits which was denied on January 22,

2015, and which Plaintiff did not further pursue. At the administrative hearing, Plaintiff advised he did not
which to reopen his prior application but amended his alleged disability onset date to the filing date of his
present application. AR at 17, 49-50.

                                                      2
          Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 3 of 15




decision the Commissioner’s final determination on the claim. On October 2, 2019,

commenced the instant action seeking judicial review of the ALJ’s decision.

        On June 4, 2020, Plaintiff moved for judgment on the pleadings (Dkt. 12)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 12-1) (“Plaintiff’s Memorandum”). On September

16, 2020, Defendant moved for judgment on the pleadings (Dkt. 18) (“Defendant’s

Motion”), attaching Commissioner’s Brief in Response to Plaintiff’s Brief Pursuant to

Local Civil Rule 5.5 for Social Security Cases (Dkt. 18-1) (“Defendant’s Memorandum”).

Filed on October 5, 2020 was Plaintiff’s Response to the Commissioner’s Brief in

Support and in Further Support for Plaintiff’s Motion for Judgment on the Pleadings

(Dkt. 19) (“Plaintiff’s Reply”). Oral argument was deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.



                                                  FACTS 3

Plaintiff Howard J. (“Plaintiff”), born November 29, 1968, was 46 years old when he

initially applied for disability benefits on July 10, 2015, and 49 years old as of

September 19, 2018, the date of ALJ Jones’s decision. AR at 33, 46, 201, 219. Plaintiff

is single and has eight children. 4 AR at 49. Plaintiff does not have a driver’s license but

can ride a bicycle and use public transportation. AR at 22, 276, 897. Plaintiff goes out

every day, unaccompanied, shops by mail and computer for clothing, can handle



3 In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.
4 Plaintiff also reports having five children. AR at 897, 903.


                                                       3
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 4 of 15




money, reports his hobbies and interests as reading and watching television, and

spends time with others talking in person, on the telephone, and on the computer. AR

at 276-77.

       Plaintiff dropped out of school in seventh grade, but obtained his graduate

equivalency degree and also completed two years of college, obtaining an Associate’s

Degree in culinary arts, and denies any learning problems. AR at 54, 223, 258, 259.

Plaintiff’s work experience includes working as a cook from 1987 to 2011. AR at 224.

Plaintiff stopped working in 2011 after sustaining injuries to his back, neck and knees in

an accident when he was hit by a vehicle while riding a bicycle. AR at 51, 57. To

address Plaintiff’s cervical disk herniation, cervical stenosis, and neck pain, on March 8,

2016, Plaintiff underwent cervical discectomy performed by Ryan P. DenHaese, M.D.

(“Dr. DenHaese”), at Kenmore Mercy Hospital in Kenmore, New York. AR at 641-42.

       Plaintiff has a history of alcohol abuse and describes himself as a “binge drinker”

who has experienced “numerous” periods when he does not drink at all, and periods

where he drinks heavily which Plaintiff attributes to stress. AR at 52-53. Plaintiff was

twice incarcerated for alcohol-related offenses. AR at 55-57. Plaintiff has sporadically

sought emergency and hospital treatment for bouts of pancreatitis related to his alcohol

abuse as well as for acute intoxication. See, e.g., AR at 739-42 (Niagara Falls

Memorial Hospital nursing triage note dated April 1, 2016 reporting Plaintiff sought

treatment for intoxication); 715-30 (Plaintiff admitted to Niagara Falls Memorial Hospital

on April 23, 2016 for pancreatitis secondary to alcohol abuse). As of the date of the

administrative hearing, Plaintiff was living in a rooming house and had just completed a

30-day rehabilitation program prior to which he was homeless for several years. AR at



                                             4
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 5 of 15




46-47. For his neck and back pain, Plaintiff took over-the-counter medications, swam at

the gym, and went to massage therapists. AR at 62-63. Plaintiff avoided prescription

pain medications out of concern he would become addicted to them. AR at 282-83.

       At the close of the administrative hearing, the ALJ advised Plaintiff he was

sending Plaintiff for a couple of consultative examinations and would hold the record

open until the reports were received. AR at 82. Accordingly, on March 9, 2018, Plaintiff

underwent an Internal Medical Examination by Nikita Dave, M.D. (“Dr. Dave”), AR at

914-25, an Intelligence Evaluation by Janine Ippolito, Psy.D. (“Dr. Ippolito”), AR at 897-

902, and a Psychiatric Evaluation also by Dr. Ippolito, AR at 903-12.

       From November 21, 2014 through January 12, 2018, Plaintiff received mental

health treatment through Niagara County Department of Mental Health at the Niagara

County Adult Mental Health Clinic. AR at 792-895.



                                      DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when he is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).



                                             5
         Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 6 of 15




       In reviewing a final decision of the SSA, a district court “is limited to determining

whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d

Cir. 2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 5 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

“Under this ‘very deferential standard of review,’ ‘once an ALJ finds facts, we can reject

those facts only if a reasonable factfinder would have to conclude otherwise.’” Bonet ex

rel. T.B. v. Colvin, 523 Fed.Appx. 58, 58-59 (2d Cir. 2013) (quoting Brault v. Social Sec.

Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (italics in original). Indeed, the issue

is not whether substantial evidence supports the claimant’s argument, but “whether

substantial evidence supports the ALJ’s decision.” Bonet ex rel. T.B., 523 Fed.Appx. at

59 (italics in original).




5 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 7 of 15




2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). The five steps include (1) whether the plaintiff is currently engaged in substantial

gainful activity, 20 C.F.R. § 404.1520(b) and § 416.920(b); (2) whether the plaintiff has

at least one severe impairment limiting his mental or physical ability to perform basic

work activity, 20 C.F.R. § 404.1520(c) and § 416.920(c); (3) whether the plaintiff’s

severe impairments, considered together, meet or equal a listing in 20 C.F.R. Part 404,

Subpt. P, Appendix 1 of the regulations, and meet the duration requirement of at least

12 continuous months, 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§

404.1520(d) and 416.920(d), (4) whether the plaintiff, despite his collective impairments,

retains the “residual functional capacity (“RFC”) to perform his past relevant work

(“PRW”), 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and (5) if the plaintiff cannot

perform his PRW, whether any work exists in the national economy for which the

Plaintiff, given the applicant’s age, education, and past work experience, “retains a

residual functional capacity to perform. . . .” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (quotation marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c).

The burden of proof is on the applicant for the first four steps, with the Commissioner

bearing the burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and

416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).



                                             7
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 8 of 15




       In the instant case, the ALJ found Plaintiff has not engaged in SGA since June

12, 2015, AR at 20, and has the severe impairments of degenerative disc disease,

dysfunction of a major joint (non-dominant left shoulder), intellectual disorder,

depressive disorder, PTSD with panic attacks, and alcohol use disorder, id. at 20, but

that Plaintiff’s alleged knee dysfunction and pancreatitis do not cause more than a

minimal limitation in Plaintiff’s ability to perform basic mental work activities and, thus,

are non-severe, AR at 20-21, and Plaintiff does not have an impairment or combination

of impairments meeting or medically equal in severity to a listed impairment. Id. at 21-

23. The ALJ further found that despite Plaintiff’s impairments, including his substance

abuse disorder as required by § 42 U.S.C. § 1382c(a)(3)(J), Plaintiff retains the RFC for

light work as defined in 20 C.F.R. § 416.967(b), except that Plaintiff can frequently bend

and stoop, occasionally kneel, crouch, crawl, and climb ramps and stairs, cannot

perform work on ladders, ropes or scaffolds, cannot perform overhead reaching

(bilateral), cannot work around unprotected heights or moving mechanical parts, cannot

operate motorized equipment as part of a job, must be able to sit for five minutes after

standing for 25 minutes but can continue working in either position, can perform simple,

routine tasks, cannot work in a fast-paced productive environment, can have frequent

interaction with supervisors as part of a job, but only occasional interaction with co-

workers and the public, and will be absent from work two days a months, AR at 23-27,

that Plaintiff has no PRW such that the issue of transferability of skills is irrelevant, and

that given Plaintiff’s age, education, ability to communicate in English, and RFC based

on all impairments including the substance abuse disorder, no jobs exist in the national

economy Plaintiff can perform. AR at 28. The ALJ further found that if Plaintiff’s



                                              8
         Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 9 of 15




substance abuse disorder ceased, Plaintiff’s RFC would remain the same except that

Plaintiff would no longer be absent from work two days a month, AR at 28-32, in which

case Plaintiff would be able to perform jobs existing in the national economy including

as a sorter, packer, and a cleaner. AR at 32-33. As such, the ALJ found Plaintiff was

not disabled as defined under the Act at any time through the date of the ALJ’s decision.

AR at 33.

        In support of his motion, Plaintiff argues that at step three of the sequential

analysis, the ALJ failed to properly evaluate the materiality of Plaintiff’s Drug and

Alcohol Abuse (“DAA”) pursuant to SSR 13-2p, 6 Titles II and XVI: Evaluating Cases

Involving Drug Addiction and Alcoholism (DAA), available at 2013 WL 621536 (SSA

Feb. 20, 2013) (“SSR 13-2p”), setting forth the framework for evaluating disability claims

involving claimants with DAA, Plaintiff’s Memorandum at 17-19, the failure to properly

consider the effects of Plaintiff’s DAA at step three carried through the ALJ’s

consideration at the subsequent steps of the sequential analysis, id. at 19-23, and the

ALJ failed to properly address and evaluate opinion evidence resulting in RFC findings

that are not supported by substantial evidence in the record. Id. at 23-30. In opposition,

Defendant argues the ALJ properly evaluated Plaintiff’s alcohol abuse pursuant to SSR

13-2p, Defendant’s Memorandum at 15-22, as well as the opinion evidence of record

such that the RFC determination is supported by substantial evidence in the record. Id.

at 22-26. In reply, Plaintiff maintains it is not possible to separate Plaintiff’s mental

health impairments from his alcohol abuse and the ALJ failed to properly address and


6 “SSR” refers to Social Security Rulings which are agency rulings “published under the authority of the
Commissioner of Social Security and are binding on all components of the Administration. These rulings
represent precedent final opinions and orders and statements of policy and interpretations that [the SSA]
ha[s] adopted.” 20 C.F.R. § 402.35(b)(1).

                                                    9
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 10 of 15




evaluate opinion evidence such that the RFC finding is not supported by substantial

evidence in the record. Plaintiff’s Reply, passim. There is no merit to Plaintiff’s

arguments.

       The sole issue before the court is whether the ALJ properly found that absent

Plaintiff’s DAA, specifically, his alcohol abuse which the ALJ found would cause Plaintiff

to miss two days of work each month thus precluding Plaintiff from working, Plaintiff

would be able to perform work existing in the national economy. Insofar as Plaintiff

maintains the ALJ failed to properly evaluate Plaintiff’s alcohol abuse under SSR 13-2p

because Plaintiff’s alcohol abuse cannot be separated from his cognitive and mental

impairments, a claimant will not be considered disabled for purposes of the Act if DAA

“would be a contributing factor material to the Commissioner’s determination that the

individual is disabled.” 42 U.S.C. § 1382c(a)(3)(J); see also 20 C.F.R. § 416.935(a) (“If

we find that you are disabled and have medical evidence of your drug addiction or

alcoholism, we must determine whether your drug addiction or alcoholism is a

contributing factor material to the determination of disability . . . .”). If a claimant’s

impairments would not be disabling absent DAA, then DAA is material to the disability

determination. 20 C.F.R. § 416.935(b)(1). The materiality of a claimant’s DAA is

determined pursuant to a bifurcated sequential analysis set forth in SSR 13-2p. 2013

WL 621536, at ** 5-6. First, the ALJ considers whether a claimant is disabled

considering all the claimant’s impairments as well as the DAA. Id. If the claimant would

be disabled, the ALJ then considers whether the combined effects of the claimant’s

impairments, aside from the DAA, would result in an RFC determination that precludes

work. Id. Where, as here, there is a co-occurring mental disorder, i.e., anxiety and



                                               10
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 11 of 15




depression, the evidence must establish whether the mental disorder would be disabling

with or without the DAA. Id. The ALJ is permitted to draw inferences from evidence

during any periods of abstinence by the claimant including the length and recency of the

abstinence period and whether the severing of the co-occurring impairment increased

after the period of abstinence ended. Id. The plaintiff bears the burden of proof of

establishing that DAA is immaterial to the Commissioner’s determination. See Cage v.

Comm’r of Soc. Sec., 692 F.3d 118, 124 (2d Cir. 2012) (“proving DAA immateriality is

best understood as part of a claimant’s general burden of proving that [ ]he is

disabled.”); SSR 13-2p, 2013 WL 621536, at * 4.

       In the instant case, the ALJ properly found Plaintiff’s DAA is material because

absent the DAA, Plaintiff would be able to perform SGA. Specifically, the ALJ found

that without the DAA, Plaintiff would still have the severe impairments of degenerative

disc disease, dysfunction of a major joint (left shoulder), intellectual disorder, depressive

disorder, and anxiety disorder, AR at 28, but that the combination of such impairments

would not meet or medically equal any listing impairment, id. at 29-31, and that Plaintiff

would retain the RFC for a limited range of light work as discussed above. Discussion,

supra, at 8. In making this determination, the ALJ emphasized that other than Plaintiff’s

presenting to the emergency room for treatment of acute pancreatitis and acute alcohol

intoxication, Plaintiff’s other physical limitations would not be much improved in the

absence of Plaintiff’s DAA, AR at 28, yet Plaintiff’s physical impairments do not meet or

medically equal a listed impairment. Id. at 29-31. Plaintiff does not argue otherwise but

maintains the ALJ failed to point to substantial evidence that absent his DAA, his mental




                                             11
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 12 of 15




impairments would be improved to the extent that Plaintiff could engage in SGA.

Plaintiffs’ Reply at 17-19.

       As regards the impact of Plaintiff’s DAA on his mental health, in her consultative

Intelligence Evaluation of March 9, 2018, Dr. Ippolito found Plaintiff with borderline

intellectual functioning which Dr. Ippolito opined was “consistent with psychiatric,

substance abuse, and cognitive problems, and this may significantly interfere with the

claimant’s ability to function on a daily basis.” AR at 900-01. Dr. Ippolito recommended

Plaintiff resume drug and alcohol treatment given his current substance use and

continue with psychological and psychiatric treatment, which treatment should be

pursued for more than one year, stating Plaintiff’s prognosis is “guarded” in light of

Plaintiff’s presentation that day and limited cognitive abilities. Id. at 901. In her March

9, 2018 Psychiatric Evaluation of Plaintiff, Dr. Ippolito reported Plaintiff asserted he

drank alcohol to cope with stress, AR at 898, drank the previous day, id., when he

drinks, Plaintiff tends to “binge,” id., and claimed to be “hung over.” Id. at 906. Dr.

Ippolito opined that Plaintiff had no limitation in the domains of understanding,

remembering, and applying simple directions and instructions, sustaining an ordinary

routine, and regular attendance at work, maintaining personal hygiene and appropriate

attire, mild limitations in sustaining concentration and performing a task at a consistent

pace, moderate limitations in understanding, remembering, or applying complex

directions and instructions, using reason and judgment to make work-related decisions,

demonstrating awareness of normal hazards and taking appropriate precautions,

moderate to marked limitations in regulating emotions, controlling behavior, maintaining

well-being, and in interacting adequately with supervisors, co-workers, and the public.



                                             12
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 13 of 15




AR at 907. Dr. Ippolito attributed such limitations to Plaintiff’s “suspected cognitive

deficits, alcohol abuse, and emotional distress,” id., further opining such limitations “may

significantly interfere with the claimant’s ability to function on a daily basis.” Id. Similar

to her findings on Plaintiff’s Intellectual Evaluation, Dr. Ippolito recommended Plaintiff

resume drug and alcohol treatment given his current substance use and continue with

psychological and psychiatric treatment, which treatment should be pursued for more

than one year, stating Plaintiff’s prognosis is “guarded” in light of Plaintiff’s presentation

that day and limited cognitive abilities. Id. at 908.

       Although Dr. Ippolito assessed Plaintiff with “borderline to very low intellectual

functioning,” AR at 901, assessed Plaintiff with several limitations in the various mental

functioning domains, AR at 907, and opined Plaintiff “would likely have similar levels of

[mental] impairment if totally abstinent,” AR at 911, the ALJ did not give these opinions

full weight not only because Plaintiff admitted to being “hungover” during the

assessment, but because Dr. Ippolito’s IQ finding was inconsistent with Plaintiff’s

attending school in regular classes during his years of formal schooling and success in

obtaining a GED. AR at 27. The ALJ also considered Plaintiff’s mental health treatment

notes from Niagara County Adult Mental Health Clinic, AR at 26, in which Plaintiff is

repeatedly described as well-oriented in all spheres, alert, cooperative, interested,

neatly dressed and well-groomed, with speech that is logical, coherent and goal-

directed, was able to maintain good eye contact and exhibited unimpaired memory,

normal psychomotor activity, and negligible conceptual distortion, see, e.g., AR at 797

(Dec. 10, 2015), and 811 (Nov. 10, 2016), 827 (March 24, 2017), 843-44 (March 31,

2017), 855 (April 7, 2017), 865 (April 10, 2017), and 870 (May 8, 2017), all traits that are



                                              13
        Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 14 of 15




inconsistent with intoxication. The ALJ’s finding is further supported by the Plaintiff’s

hearing testimony that when he was not drinking, he was “more focused” with a better

memory, that his anxiety increases when he is drinking but, importantly, that he could

work if he were not drinking, although not in his previous profession as a cook. AR at

75-76. Moreover, insofar as Plaintiff maintains the opinion evidence of record could be

interpreted to support a determination that Plaintiff would be disabled even without his

DAA such that Plaintiff’s DAA is not material to the determination, it is settled within the

Second Circuit that “‘once an ALJ finds facts, we can reject those facts only if a

reasonable factfinder would have to conclude otherwise.’” Bonet ex rel. T.B., 523

Fed.Appx. at 58-59 (quoting Brault, 683 F.3d at 448 (italics in original)). Upon this

record the court finds it does not have to conclude otherwise. See Henderson v.

Comm’r of Soc. Sec., 2019 WL 3237343, at ** 7-8 (W.D.N.Y. July 18, 2019) (sustaining

the ALJ’s materiality finding regarding the plaintiff’s DAA where the plaintiff “has not

shown that no reasonable factfinder could have reached the ALJ’s conclusions based

on the evidence of record.” (citing Brault, 683 F.3d at 448)).

       Accordingly, the ALJ properly applied the analysis set forth in SSR 13-2p in

considering the impact of Plaintiff’s DAA on his ability to perform SGA. The ALJ’s

finding that Plaintiff’s DAA is material to the disability determination such that absent

Plaintiff’s DAA, Plaintiff is not disabled is supported by substantial evidence in the

record. Further, because the ALJ properly determined the Plaintiff’s DAA is material to

Plaintiff’s disability claim such that Plaintiff is not disabled, Plaintiff’s additional

arguments which rely on a determination that Plaintiff’s DAA is immaterial to the

disability determination also fail.



                                                14
       Case 1:19-cv-01345-LGF Document 21 Filed 03/16/21 Page 15 of 15




                                    CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 12) is DENIED; Defendant’s

Motion (Dkt. 18) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.


                                             /s/ Leslie G. Foschio
                                  ______________________________________
                                             LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE

DATED:       March 16th, 2021
             Buffalo, New York




                                           15
